Exhibit 10.31.1

 

FIRST AMENDMENT

TO THE

PNM RESOURCES, INC.

NON-UNION SEVERANCE PAY PLAN

Effective January 1, 2002, Public Service Company of New Mexico ("PNM") adopted
the Public Service Company of New Mexico Benefits My Way Plan (the "BMW Plan"). 
Effective November 27, 2002, sponsorship of the BMW Plan was transferred from
PNM to PNM Resources, Inc. ("PNM Resources") and the Plan was renamed the "PNM
Resources, Inc. Benefits My Way Plan."  The BMW Plan consisted of a number of
component programs including Program 12, Non-Union Severance Pay Program (the
"Non-Union Severance Program").  Effective as of January 1, 2004, PNM Resources
amended and restated the BMW Plan to divide it into a number of separate plans
that replace the component programs in effect on December 31, 2003.  As part of
the amendment and restatement, the PNM Resources, Inc. Non-Union Severance Pay
Plan (the "Plan") was created as a successor plan to the Non-Union Severance
Program, effective as of January 1, 2004.  By this instrument, PNM Resources
intends to clarify Section 4.6 of the Plan.

1.         This First Amendment shall be effective as of April 1, 2005, unless
otherwise noted herein.

2.         Section 4.6 (No Duplication of Benefits) of the Plan is hereby
amended by adding the following sentence to the end thereof:

Paragraph (e) shall not apply to any agreement that is entered into between the
Company or any Affiliate and a Participant if:  (i) pursuant to the agreement
the Company or the Affiliate agrees to pay a bonus to the Participant in
exchange for the Participant's agreement to continue in employment for a
particular period of time following the Company's acquisition of all of the
issued and outstanding shares of stock of TNP Enterprises, Inc. ("TNPE") (the
"Transaction") or until the completion of a particular project; (ii) the
agreement specifically provides that the Participant may be entitled to receive
benefits pursuant to this Plan; (iii) the

--------------------------------------------------------------------------------


Participant is not an officer of the Company; and (iv) the agreement is entered
into no later than sixty (60) days following the closing of the Transaction.

3.         This First Amendment amends only the provisions of the Plan noted
herein, and those provisions not expressly amended shall be considered in full
force and effect.  Notwithstanding the foregoing, this First Amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this First Amendment.

IN WITNESS WHEREOF, PNM Resources has caused this First Amendment to be executed
as of this __3__ day of June 2005.

PNM RESOURCES, INC.

By:             /s/  Alice A. Cobb                                           

Its:              Senior Vice President and                               
                    Chief Administrative Officer                         

 

-2-